Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-155238 $300,000,000 Offer to Exchange 6.50% Notes due 2018 which have been registered under the Securities Act of 1933 for any and all outstanding 6.50% Notes due 2018 which have not been registered under the Securities Act of 1933 of National Fuel Gas Company This exchange offer expires at 5:00 p.m., New York City time, on February 18, 2009, unless extended. National Fuel Gas Company (National) is offering to exchange any and all of its outstanding $300 million aggregate principal amount of unregistered 6.50% Notes due 2018 issued on April 11, 2008, which National refers to as its original notes, that are validly tendered and not validly withdrawn for an equal principal amount of Nationals 6.50% Notes due 2018 that National has registered under the Securities Act of 1933, which National refers to as the new notes. No public market exists for the original notes or the new notes. National does not intend to list the new notes on any securities exchange or to seek approval for quotation through any automated quotation system. The new notes will constitute Nationals direct unsecured general obligations and will rank equally with all of Nationals other senior, unsecured and unsubordinated debt from time to time outstanding. See RISK FACTORS beginning on page 9 for a discussion of the risks that holders should consider prior to making a decision to exchange original notes for new notes. Each broker-dealer that receives new notes for its own account pursuant to the exchange offer must acknowledge that it will deliver a prospectus in connection with any resale of the new notes.
